DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants amendment filed on 02/04/2022 has been entered and carefully considered. Claims 1, 8 are amended. Claims 1, 3, 4  and 6-8 are pending.

Response to Arguments 
3.	Applicant’s arguments filed on 02/04/2022 with respect to claims 1, 3, 4  and 6-8 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al (US Pub:  20150215929 A1) hereinafter Damnj and further in view of Kim et al. (US Pub: 20150271806) hereinafter Kim

As to claim 1. (Currently Amended) A method of wireless communication for a scheduled entity, comprising: obtaining a medium access control (MAC) control element (CE) from a network, (Damnj [0102] [0103] Fig. 5,  SSCell 225-h may be activated and deactivated for UE 115-b using RRC or MAC Ce signaling i.e., UE receives MAC CE)
wherein the MAC CE is configured to indicate any one of a plurality of state transition actions for a secondary cell, (Damnj [0103] Fig. 5,  MAC CE signaling to configure, activate, and deactivate SSCell 225)
wherein the plurality of state transition actions includes at least a transition to a secondary cell dormant state (Damnj [0103]  [0104] Fig. 5, MAC CE includes bits indicating transition to SScell dormant state also indicates transition to active or deactivated state)
; transitioning to the secondary cell dormant state when a state transition action indicated by the MAC CE includes the transition to the secondary cell dormant state, Damnj [0103]  [0104] Fig. 5, MAC CE includes bits indicating transition to SScell dormant stat)
wherein the transitioning to the secondary cell dormant state comprises transitioning to the secondary cell dormant state from either a secondary cell deactivated state or a secondary cell activated state in response to the MAC-CE  (Damnj [0103] [0104]  Fig. 4b, Fig. 5,   single or multiple bits included, for example, in an RRC message, MAC CE or embedded in a new or existing physical channel on the PCell 225-c; UE 115-b store multiple configurations for SSCell 225-h, activated or non-dormant, deactivated or dormant state; SSCell 225-h also enter a dormant  state during time periods when it is not actively transmitting or receiving i.e., deactivated)
and independent of a timer; (Damnj [0066] activation/deactivation i.e., dormant,  mechanism is based on the combination of a MAC control element and deactivation timers)
and operating in the secondary cell dormant state, wherein the scheduled entity reports channel state information (CSI) (Damnj [0071] when CSI measurements occur for a carrier associated with a dormant  SCell, the UE report CSI for the dormant periods)
Damnj does not teach and refrains from monitoring at least one downlink control channel when operating in the secondary cell dormant state.
refrains from monitoring at least one downlink control channel, when operating in the secondary cell dormant state. (Kim [0092] [0093] when a certain SCell is deactivated, the UE stops the monitoring PDCCH of corresponding Scell, that is, the UE stops transmitting SRS, reporting CQI/PMI/RI/PTI, monitoring PDCCH of SCell, and monitoring PDCCH for Scell)
Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kim with the teaching of Damanj because Kim teaches that stop monitoring deactivated Scell would minimize the size of the capability report message transmitted by the terminal.(Kim [0011])

Claim 8 is interpreted and rejected for the same reasons as set forth in claims 1.

As to claim 4 the combination of Damanj and Kim specifically Damnj teaches wherein the MAC CE includes a one-bit value corresponding to the secondary cell, wherein the one-bit value indicates the transition to the secondary cell dormant state. (Damnj [0104] a single or multiple bit included in MAC CE to indicate transition s to dormant state)

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnj Kim and further in view of Pelletier et al. (US Pub: 20110134774 A1) hereinafter Pelletier 
As to claim 6 the combination of Damanj and Kim does not teach wherein the operating in the secondary cell refraining from transferring data between the scheduled entity and the network
(Pelletier [0120] when the WTRU deactivated a concerned SCell, the WTRU may stop any UL transmissions (UL-SCH, PUSCH, SRS) for the deactivated SCell UL after a time t, (where t is a positive number), following the successful decoding of the control signaling)
Therefore, would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Pelletier with the teaching of Damanj and Kim because Pelletier teaches that deactivating Scell would ensure a coherent view of the available resources from both the base station and the WTRU's perspective. (Pelletier [0089])

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damanj, Kim and further in view of Uchino et al. (US Pub: 20150304915 A1) hereinafter Uchino 

As to claim 3 the combination of Damanj and Kim specifically Damanj teaches wherein the plurality of state transition actions further includes a transition to a secondary cell activated state, a transition to a secondary cell deactivated state, (Damanj [0103] [0104] Fig. 5, with MAC control element (CE) signaling SSCell 225-h may be activated and deactivated for UE 115-b, signaling to configure, activate, and deactivate SSCell 225-h is transmitted using PCell 225-c, the SSCell 225-h may also enter a dormant state during time periods when it is not actively transmitting or receiving i.e., transition to dormant state from activated or deactivated state)
the combination of Damanj and Kim does not teach and no change in operating state
(Uchino [0064] a secondary cell in which transmission of the PUCCH is supported, a mobile station discards an instruction to transition the secondary cell to the base station i.e., no change in operating state)
Therefore, would have been obvious to one of ordinary skills in the art at the time of invention to combine teaching of Uchino with the teaching of Damanj and Kim because Uchino teaches that discarding an instruction to transition the secondary cell to the base station would provide a solution for a mobile station and a base station to handle the PUCCH in the secondary cell. (Uchino [0016])

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damanj, Kim and further in view of Ng et al. (US Pub: 20130182687 A1) hereinafter Ng

As to claim 7 the combination of Damanj and Kim does not teach wherein the MAC CE is configured to indicate any one of the plurality of state transition actions for the secondary cell independent of the current operating state of the secondary cell. 
Ng teaches wherein the MAC CE is configured to indicate any one of the plurality of state transition actions for the secondary cell independent of the current operating state of the secondary cell. (Ng [0060] [0061] Fig. 6, SCell deactivation command is received in MAC CE, SCell deactivation command is received (601) when UE in state 1, deactivated Scell and UL out of Sync, SCell activation command is received in MAC CE, SCell deactivation command is received (601) when UE in state 2, activated Scell and UL out of Sync, similarly activation/deactivation commands are received regardless of operating state of UE)

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/Primary Examiner, Art Unit 2413